Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 10/8/21 is acknowledged. 

Status of Claims
Claims 1-4, 9, 11-17 and 19 are pending. 
In the submission filed on 10/8/21, claims 1, 17 and 19 were amended, claims 5-8, 18 and 20 were cancelled, and no claims were added (claim 10 was cancelled in a previous paper). Claims 11-16 remain withdrawn in view of the election of species requirement.
Claims 1-4, 9, 17 and 19 are rejected.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112:
In view of Applicant's amendments, the rejections under 35 U.S.C. 112 have been rendered moot in part. Applicant's 

Regarding the rejections under 35 U.S.C. 101:
Upon reconsideration, it is noted that the pending claims still do not positively recite the use of the recited sensor. Note that the "automatically sensing" operation is recited as being performed "with a sensor," not "by" a sensor. Further, this operation is recited as "including repeatedly obtaining data from the wireless velocity sensor"; since it does not make sense for a sensor to obtain data from itself, as best understood this operation is being performed by an unspecified entity other than the sensor, which entity obtains data from the sensor. 

Regarding Applicant's arguments with respect to the rejections under 35 U.S.C. 102 and 103:
Applicant's arguments have been fully considered but they are not persuasive. 
In respect of 35 U.S.C. 102, Applicant's argument in its entirety is as follows:
Applicant has amended independent claim 17 to clarify the patentable nature of the claim. Further, Lamberti requires additional elements to be functional such as capturing of pictures and user action being taken on an electronic device to activate and deactivate coverage. 

The Examiner respectfully disagrees with the underlined portions of Applicant's argument set forth above. Furthermore, Applicant's claims do not require the absence of the additional elements allegedly required by Lamberti; therefore, even assuming, for the sake of argument, that Lamberti required these additional elements, Lamberti would still teach all of the subject matter of Applicant's claims that it is cited as teaching. 
In respect of 35 U.S.C. 103, Applicant's argument in its entirety is as follows:
Applicant has amended each of the independent claims to clarify the patentable nature of the claims. Extraneous language has been removed and the claims now more succinctly claim embodiments where the motion of a vehicle is sensed and coverage is either engaged or disengaged in manners not taught or suggest in the cited references. (Response p. 9)

The Examiner respectfully disagrees with Applicant's argument set forth above. Applicant's argument is merely a conclusory argument. The instant amendments broaden the claims relative to the previous version of the claims. At best, the instant amendments add subject matter to the claims (narrow the claims) to a very limited extent. 

Examiner's Comments
Not Positively Recited
Claim 4 recites:
"wherein: the at least one environmental condition is automatically sensed by a smart phone" 
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Intended Use/Functional Language
Claim 1 recites:
"processing … data … to automatically determine whether the sensed environmental conditions satisfy at least one specified condition …" 
Claim 4 recites:
"the smart phone is further configured to automatically determine whether the sensed at least one environmental condition satisfies the at least one specified condition." 
Claim 17 recites:
"a wireless velocity sensor of a mobile device communicatively coupled to a vehicle configured to automatically sense environmental conditions including at least movement and a speed of the vehicle, …"
"a processor of the mobile device configured to process data received from the from the wireless velocity sensor to automatically determine whether the sensed environmental conditions satisfy at least one specified condition …" 
"wherein the processor is configured … to determine whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim."
Claim 19 recites:
"processing … data … to automatically determine whether the sensed environmental conditions satisfy at least one specified condition …"
"wherein the processor is configured … to determine whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim."
As per MPEP 2114.II: 
[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 

See also MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

Therefore, the above claim language, which is intended use/ functional language, does not limit the scope of the claim under the broadest reasonable interpretation.

Optional Language/Contingent Limitations
Claims 1 and 19 recite:
"when the sensed at least one environmental condition satisfies the at least one specified condition, automatically engaging, using the processor, insurance coverage corresponding to the at least one specified condition […]" and "when the sensed at least one environmental condition fails to satisfy the at least one specified condition, automatically disengaging, using the processor, insurance coverage corresponding to the at least one specified condition […]" The methods of claims 1 and 19 require that only either, not both, of the above-noted steps be performed.
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not serve to differentiate the claims from the prior art/does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9 and 19 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
In the instant case, claims 1 and 19 are directed to a method or system "for automatically engaging insurance coverage only when needed." 
Claims 1 and 19 are directed to the abstract idea of "engaging or disengaging insurance coverage depending on whether or not a condition is satisfied (and recording the engagement/ disengagement to a ledger)," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles" and/or "commercial or legal interactions" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 19 recites "… sensing … environmental conditions including at least movement and a speed of the vehicle, the sensing including repeatedly obtaining data … while movement is sensed; processing … data received … to … determine whether the sensed environmental conditions satisfy at least one specified condition, wherein satisfying one of the at least one specified conditions includes determining the vehicle is moving; when the sensed at least one environmental condition satisfies the at least one specified condition, … engaging, using …, insurance coverage corresponding to the at least one specified condition by … initiating access to a … ledger and … writing an engagement entry to the … ledger, the engagement entry representing a date and time at which the insurance coverage is engaged; when the sensed at least one environmental condition fails to satisfy the at least one specified condition, … disengaging, using …, insurance coverage corresponding to the at least one specified condition by … initiating access to the … ledger and … writing a disengagement entry to the … ledger, the disengagement entry representing a date and time at which the insurance coverage is disengaged; and wherein …, using the … ledger, to determine whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim." Claim 1 recites a portion of the subject matter of claim 19. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as "automatically," "wireless velocity sensor of a mobile device communicatively coupled to a vehicle," "processor of the mobile device," and "blockchain" represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of engaging or disengaging insurance coverage depending on whether or not a condition is satisfied (and recording the engagement/disengagement to a ledger), specifically, as recited above
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of engaging or disengaging insurance coverage depending on whether or not a condition is satisfied (and recording the engagement/disengagement to a ledger), specifically, as recited above, using computer technology (e.g., a processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Hence, claims 1 and 19 are not patent eligible.
Dependent claims 2-4 and 9 describe further detail of the operations of the abstract idea of claim 19 (claims 2, 3); additional generic computer elements or the same generic computer elements used to perform the operations of the abstract idea of claims 1 and 19 (claim 4); and/or further detail of the data (coverage) (claim 9) of the abstract idea of claims 1 and 19. Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 9, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Not in the Specification
Claims 1, 17 and 19 recite "a wireless velocity sensor of a mobile device communicatively coupled to a vehicle …."
Related subject matter is discussed in paragraphs 0024-0028 of the original specification as filed:
[0024] In some examples, the location of the vehicle can be automatically sensed by a mobile device owned or operated by an owner or operator of the vehicle. Determining whether the vehicle is located outside of the garage can be performed by the mobile device. 
[0025] In some examples, the mobile device can be a smart phone owned or operated by the owner or operator of the vehicle. 
[0026] In some examples, the location of the vehicle can be automatically sensed by a wireless location sensor attached to the vehicle. Determining whether the vehicle is located outside of the garage can be performed by a processor based on a location provided by the wireless location sensor. [0027] In some examples, the insurance coverage can be vehicle insurance coverage. The at least one environmental condition can include a speed of a vehicle. Satisfying the specified condition can include determining that the vehicle is moving or has been stationary for less than a specified duration. For example, if a vehicle has been stationary for an hour (or another suitable duration), it can be assumed that the vehicle is parked and is not being driven, and that insurance of the vehicle can be disengaged. 
[0028] In some examples, the speed of the vehicle can be automatically sensed by a wireless velocity sensor attached to the vehicle. Determining whether the vehicle is moving or has been stationary for less than the specified duration can be performed by a processor based on data provided by the wireless velocity sensor.

However, no support is found for the underlined language of claim 1 quoted above.
Claims 2-4 and 9 are rejected by virtue of their dependency from a rejected base claim.
Lack of Algorithm
Claims 2 and 3 recite "automatically initiating access to a blockchain ledger," and claims 17 and 19 recite "when the sensed at least one environmental condition satisfies … automatically initiating access to a blockchain ledger" and "when the sensed at least one environmental condition fails to satisfy … automatically initiating access to the blockchain ledger," but the specification does not provide details on what these actions ("automatically initiating access") comprise or how they are performed.
Claim 17 recites "a wireless velocity sensor … configured to …," "a processor … configured to …," "wherein when … satisfies … the processor is configured to …," "wherein when … fails to satisfy … the processor is configured to …," and "wherein the processor is configured … to …," and similarly claim 19 recites "wherein the processor is configured … to …," but the specification does not provide details on what these actions ("configuring") comprise or how they are performed.
Thus, with regard to the claimed subject matter indicated above, as per MPEP 2161.01.I: 
"the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.

See also MPEP 2163.03.V.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis 
Claims 1, 17 and 19 recite "[wherein] when the sensed at least one environmental condition satisfies …;" and "[wherein] when the sensed at least one environmental condition fails to satisfy …." The underlined language lacks antecedent basis.
Claim 4 recites "wherein: the at least one environmental condition …; and the smart phone … the sensed at least one environmental condition …." The underlined language lacks antecedent basis.
Claims 2-4 and 9 are (also) rejected by virtue of their dependency from a rejected base claim.

Unclear Scope 
Claims 1, 17 and 19 recite "[processing …] data received from the from the wireless velocity sensor …." The underlined language is not grammatical and does not make sense, rendering the claims unclear. 
Claims 1, 17 and 19 recite "[wherein … determine] whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim." It is not clear whether the language "at a time of an event triggering an insurance claim" qualifies the language "was engaged or disengaged" or rather the language "determining." 
Claim 4 recites "wherein: the at least one environmental condition is automatically sensed by a smart phone; and the smart phone is further configured to automatically determine whether the sensed at least one environmental condition satisfies the at least one specified condition." It is not clear if the "smart phone" is the "mobile device" of claim 1 or not. It is not clear if the sensing and determining operations recited in claim 4 are performed twice, namely, once by the smart phone and once by element(s) recited in claim 1, or if the performance of the sensing and determining operations of claim 4 is the same as the performance of these operations recited in claim 1.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 2-4 and 9 are (also) rejected by virtue of their dependency from a rejected base claim.

---

Note regarding the rejections under 35 U.S.C. 103 below: In the Lamberti reference (identified below), the text is generally printed with 2 columns of text per page. In some cases, the citations to Lamberti indicate the column, using the designations "a" (first column) or "b" (second column). E.g., "p. 77a" refers to p. 77, first column. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberti et al. ("Blockchains Can Work for Car Insurance: Using smart contracts and sensors to provide on-demand coverage"), hereafter Lamberti, in view of Skymeter ("Usage based insurance: easy to start; as advanced as you need").

Regarding Claim 1
Lamberti teaches:
(element A) automatically sensing, with a wireless … sensor of a mobile device (per pp. 75a, 77-78 "Electronic Device," Fig. 3, mobile device includes sensor and processor, i.e., sensor and processor are of the same mobile device) communicatively coupled to a vehicle, environmental conditions including at least movement …, (Figs. 1 and 4, pp. 73-75a, 77-81, 74b, 76b)
(element B) processing, on a processor of the mobile device (per pp. 75a, 77-78 "Electronic Device," Fig. 3, mobile device includes sensor and processor, i.e., sensor and processor are of the same mobile device), data received from the from the wireless … sensor to automatically determine whether the sensed environmental conditions satisfy at least one specified condition, wherein satisfying one of the at least one specified conditions includes determining the vehicle is moving; (Figs. 3-6 (e.g., "Enter/Exit Location? Y/N"), pp. 73-75a, 77-81, 74b, 76b) 
(element C) when the sensed at least one environmental condition satisfies the at least one specified condition, automatically engaging, using the processor, insurance coverage corresponding to the at least one specified condition; (Fig. 1 ("(Automatic) Coverage Activation/ Deactivation"), pp. 72-74b, 75-80b, 81)
(element D) when the sensed at least one environmental condition fails to satisfy the at least one specified condition, automatically disengaging, using the processor, insurance coverage corresponding to the at least one specified condition; and (Fig. 1 ("(Automatic) Coverage Activation/ Deactivation"), pp. 72-74b, 75-80b, 81)
(element E) determining whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim (pp. 73-76, 80, 81, Figs. 1 and 2)
Although Lamberti teaches "the sensing including repeatedly obtaining data from the wireless velocity sensor while movement is sensed" and "wherein satisfying one of the at least one specified conditions includes determining the vehicle is moving" (citations indicated above), Lamberti does not explicitly disclose the following subject matter in its entirety. However, Skymeter teaches:
(element A) … velocity … and a speed of the vehicle, the sensing including repeatedly obtaining data from the wireless velocity sensor while movement is sensed; (p. 1)
(element B) … velocity … wherein satisfying one of the at least one specified conditions includes determining the vehicle is moving; (p. 1)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lamberti's systems and methods for blockchains for car insurance using smart contracts and sensors to provide on-demand coverage, by incorporating therein Skymeter's teachings pertaining to determining speed and movement of vehicle, because these represent data typically collected and safety/risk factors typically employed in usage based vehicle insurance or the like schemes, see, e.g., Tselentis, pp. 139-147 (see attached Notice of References Cited, Form PTO-892, for full citation for Tselentis). Thus, the combination is obvious also because it is a matter of combining prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 2
Lamberti in view of Skymeter teaches the limitations of base claim 1 as set forth above. Lamberti further teaches:
(element A) wherein automatically engaging the insurance coverage comprises: automatically initiating access to a blockchain ledger; and (Fig. 1 ("(Automatic) Coverage Activation/Deactivation - Smart Contract - Blockchain"), pp. 73, 74b, 75a, 76, 77, 81)
(element B) automatically writing an engagement entry to the blockchain ledger, the engagement entry representing a date and time at which the insurance coverage is engaged. (As per/further to prior art citations for claim 2, element A, above: pp. 76 (see penultimate paragraph re date and time …), 77a (see lines 4-5 re date and time …), 81, Fig. 7(e))

Regarding Claim 3
Lamberti in view of Skymeter teaches the limitations of base claim 1 and intervening claim 2 as set forth above. Lamberti further teaches:
(element A) wherein automatically disengaging the insurance coverage comprises: automatically initiating access to the blockchain ledger; and (Fig. 1 ("(Automatic) Coverage Activation/Deactivation - Smart Contract - Blockchain"), pp. 73, 74b, 75a, 76, 77, 81)
(element B) automatically writing a disengagement entry to the blockchain ledger, the disengagement entry representing a date and time at which the insurance coverage is disengaged. (As per/further to prior art citations for claim 3, element A, above: pp. 76 (see penultimate paragraph re date and time …), 77a (see lines 4-5 re date and time …), 81, Fig. 7(e))

Regarding Claim 4
Lamberti in view of Skymeter teaches the limitations of base claim 1 as set forth above. Lamberti further teaches:
(element A) wherein: the at least one environmental condition is automatically sensed by a smart phone; and (pp. 72, 73, 74b, 78-80, Figs. 6, 7)
(element B) the smart phone is further configured to automatically determine whether the sensed at least one environmental condition satisfies the at least one specified condition. (pp. 72, 73, 74b, 78-80, Figs. 6, 7)

Regarding Claim 9  
Lamberti in view of Skymeter teaches the limitations of base claim 1 as set forth above. Lamberti further teaches:
wherein: the insurance coverage is vehicle insurance coverage; (e.g., p. 72)

Regarding Claims 17 and 19
Lamberti teaches:  
(element A) a wireless … sensor of a mobile device communicatively coupled to a vehicle configured to automatically sense environmental conditions including at least movement …; (As per prior art citations for claim 1, element A, above)
(element B) a processor of the mobile device configured to process data received from the from the wireless … sensor to automatically determine whether the sensed environmental conditions satisfy at least one specified condition, wherein satisfying one of the at least one specified conditions includes determining the vehicle is moving (As per prior art citations for claim 1, element B, above)
(element C) wherein when the at least one sensed environmental condition satisfies the at least one specified condition, the processor is configured to automatically engage insurance coverage corresponding to the at least one specified condition by automatically initiating access of a blockchain ledger and automatically writing an engagement entry to the blockchain ledger, the engagement entry representing a date and time at which the insurance coverage is engaged; (As per prior art citations for claim 1, element C, and claim 2, above)
(element D) wherein when the sensed at least one environmental condition fails to satisfy the at least one specified condition, the processor is configured to automatically disengage insurance coverage corresponding to the at least one specified condition by automatically initiating access to the blockchain ledger and automatically writing a disengagement entry to the blockchain ledger, the disengagement entry representing a date and time at which the insurance coverage is disengaged; and (As per prior art citations for claim 1, element D, and claim 3, above)
(element E) wherein the processor is configured, using the blockchain ledger, to determine whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim. (As per prior art citations for claim 1, element E, above)
Although Lamberti teaches "the sensing including repeatedly obtaining data from the wireless velocity sensor while movement is sensed" and "wherein satisfying one of the at least one specified conditions includes determining the vehicle is moving" (citations indicated above), Lamberti does not explicitly disclose the following subject matter in its entirety. However, Skymeter teaches:
(element A) … velocity … and a speed of the vehicle, the sensing including repeatedly obtaining data from the wireless velocity sensor while movement is sensed; (p. 1)
(element B) … velocity … wherein satisfying one of the at least one specified conditions includes determining the vehicle is moving; (p. 1)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lamberti's systems and methods for blockchains for car insurance using smart contracts and sensors to provide on-demand coverage, by incorporating therein Skymeter's teachings pertaining to determining speed and movement of vehicle, for the same reasons and on the same grounds as indicated for claim 1.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. In particular (as indicated in the previous Office Action), the listed US patent documents other than Borden teach, inter alia, automatic engagement/disengagement of insurance upon satisfaction of a condition, with recording to blockchain; the non-patent documents Wan, Tselentis, Mile-Meter, Ferreira and Vo teach, inter alia, usage-based vehicle insurance and, in the case of Wan and Vo, using blockchain; the non-patent documents Klose, "I want to build a car parked detector for my garage," and Mile-Meter teach, inter alia, detecting whether/that a vehicle is parked in a garage. Further, at least Tselentis, Wan and Vo (e.g., 2541) teach, inter alia, a wireless velocity sensor and associated claimed subject matter, and at least Komenda (0104-0121), Leise (11:30-34, 26:38-40) and Vo (2542) teach, inter alia, determining whether the insurance coverage was engaged or disengaged at a time of an event triggering an insurance claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWP/

Examiner, Art Unit 3692  
/ERIC T WONG/Primary Examiner, Art Unit 3692